Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13, and 16 are rejected under 35 USC 103(a) as being unpatentable over Ilzuka et al. US 2018/0038935 in view of Kumar et al. US 2015/0304979.
 
As to claim 1, Ilzuka teaches a radio wave arrival direction estimation apparatus comprising (see abstract and claim 1 of Ilzuka): a first antenna and a second antenna (0009-0011 teach two antennas), each of the first and second antennas being configured to receive a first radio wave, a second radio wave (0009-0011 teach two waves for the two antennas), each of the first, second waves, having different frequencies (0009-0011 teach the frequencies are different); and a processor (0013) configured to determine an arrival direction of the first, second, radio waves arriving at each of the first and second antennas (0012-0021 teach arrival direction of the respective waves), wherein each of the first, second, waves propagate along a first path to each of the first antenna and the second antenna, and along a second path to each of the first antenna 
Ilzuka doesn’t expressly teach a third wave.
However, please N.B., multiple waves is a well known concept, e.g. c.f. Kumar 0067-0068. 
It would be obvious to modify Ilzuka by having three waves, for instance, a concept taught by Kumar for the benefit of modulating the path and/or path difference as desired. 
     As to claim 4, the cited art teaches the radio wave arrival direction estimation apparatus according to claim 1, wherein a distance between the first and second antennas is equal to or less than 1/4 of a shortest wavelength of the first, second, and third radio waves (0110, 0115, and see fig.11 of Ilzuka). Please N.B., while the Office is of the position the cited art teaches the cited limitations, for the sake of argument, assuming the recited distance is not expressly taught by the cited art, please N.B., modulating the distance to the recited ¼ of shortest wavelength of waves is an obvious design choice intended to control the device characteristic. It would be obvious to modify the cited art by modulating the distance to the recited range in order to optimize the device characteristic.       As to claim 7, the cited art teaches the radio wave arrival direction estimation apparatus according to claim 1. The cited art doesn’t expressly teach , wherein a fractional bandwidth of each of the first, second, and third radio waves is equal to or less than 5%. However, please N.B., a fractional bandwidth of each of the first, second, and third radio waves is equal to or less than 

Claim Objections
Claims 2-3 are objected for depending upon a rejected base claim but would otherwise be allowable. The mechanism of converting the waves into complex signals, computing product of complex conjugate of corresponding complex signals, compute quotient of the signals, and determining arrival direction based on product and quotient of signals is not considered by cited prior art.  Claims 5-6, 8-9, 11-12, 14-15, and 17-18 depend upon claims 2-3 and are objected to as well.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646